—In a matrimonial action in which the parties were divorced by judgment dated July 13, 1993, the former husband appeals from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated October 6, 1998, as denied that branch of his motion which was to set aside the maintenance provisions of a stipulation of settlement entered into in open court on June 28, 1993.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the appellant’s allegations are insufficient to form a basis for vacatur of the stipulation of settlement in this action (see, Cavalli v Cavalli, 226 AD2d 666; Sontag v Sontag, 114 AD2d 892). The record supports the court’s determination that the appellant voluntarily and knowingly entered into the stipulation with competent counsel at his side (see, Daniel v Daniel, 224 AD2d 573; Ruxton v Ruxton, 181 AD2d 876). Accordingly, that branch of his motion which was to vacate the stipulation was properly denied. O’Brien, J. P., Ritter, Santucci and Florio, JJ., concur.